DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 10, 11 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "said openings" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  There are two sets of openings, (1) a pair of opposed strap openings (which are located through the handles) in the at least one food service item (see claim 1, line 4) and (2) openings in the ends of the support band (see claim 10, lines 1-2).  Which set of openings are being referenced?
Claims 2, 3, 11 and 16 are indefinite for the same reasoning.  The confusion is about how many pairs of opposed strap openings exist.  Applicant may claim further pairs of opposed opening as long as it is clear.  It is not known if applicant is referring to the first pair of opposed strap openings initially claimed in claim 1, line 4 or if applicant is introducing a further pair.  If applicant intends to add a further pair, it would be a best practice to differentiate among the pairs, e.g., a first pair, a second pair, etc.  Note that claims 4-6 each refer to “the strap openings” and are clearly referring to the first set of opposed strap openings introduced by claim 1.  Claims 4-6 are proper and do not raise the issue.  Note for claims 11 and 16, these claims require a handle that includes a strap opening.  The same confusion exist even though there is one strap opening.  Is this opening one of the pair of opposed strap openings of claim 1 or is this an added opening?

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-9, 11 and 14-17 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Read et al. (GB 272714) (Read).
Read discloses a food carrying system comprising: a plurality of stackable food service items, said items including at least one stackable container having a base and a lid (Fig. 1 is an exploded view showing the components, the top item has a base and lid and the other items have the base, at least one of the food service items including a pair of opposed strap openings (slots i); and a support band (either of the straps j or k in Fig. 2) configured for threading through the strap openings and encircling the food service items when stacked, ends (see top of Fig. 2 where the ends of strap j connect and the ends of strap k connect) of said band being configured for mutual engagement with each other, thereby enabling said encircled food service items to be maintained in a stack during lifting and transport.
The strap openings are provided within the opposing handles b and each handle b defines a flange handle.
	Re claims 7-9, the dinnerware items include the tiers a in the form of a tray and a plate as shown being present inside the second or middle tier a in Fig. 1.
	Re claim 14, the plate as shown being present inside the second or middle tier a in Fig. 1 is considered a food service item that doesn’t have strap openings.
	Re claims 15 and 17, the method of use (method of maintaining and transporting a stack of food service items) includes the steps of arranging the items in a  stack, encircling the items with a support band by passing or threading the band through the strap openings, fixing the ends of the strap together, maintaining the stack for lifting and transporting the items as a stack.
	Re claim 16, the included steps are: providing a handle, passing the support band through the strap opening of the handle, grasping the handle and lifting the handle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Read in view of McFarland (US 8006843).
Re claims 4 and 5, Read discloses the invention except for surrounding edge or surrounding flange as the handles do encircle the perimeter.  McFarland teaches an encircling, surrounding edge and surrounding flange with handles having openings large enough for a strap.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the handles and strap openings to be part of a surrounding edge or surrounding flange as the surrounding edge or surrounding flange reinforces the entire perimeter and makes the tier or tray stronger.
Re claim 12, the strap opening is closed, but crescent shaped.  McFarland teaches an oval shaped slot.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the shape of the slot to be oval to provide reduce stress concentration in the ends of the slot.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Read in view of Bedsole (WO 2011/029009).
Read fails to disclose that the support band has openings configured for mutual alignment.  Bedsole teaches a support band (bento wrap 140) with openings at its ends, the openings are configured for mutual alignment when the ends of the band are fixed together, the openings forming a handle for carrying.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the ends by providing openings which mutually align to form a carry handle.

Claim(s) 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Read in view of Short et al. (US 2013/0206784) (Short).
Read fails to disclose a C-shaped strap opening and the opening open to the outer side of the opening.  Short teaches a C-shaped strap opening and the opening open to the outer side of the opening.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the closed strap opening to be open to the outer side and C-shaped overall in order to allow strap engagement through the open outer side for quicker engagement that doesn’t require threading through a closed opening.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733